Case 6:17-cr-60038-SOH Document 99               Filed 03/08/21 Page 1 of 1 PageID #: 597




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

UNITED STATES OF AMERICA                                                            PLAINTIFF

v.                                  Case No. 6:17-cr-60038


NICO DESHAWN DANIELS                                                              DEFENDANT

                                            ORDER

       Before the Court is the Report and Recommendation filed February 19, 2021, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 98). Judge Bryant recommends that Petitioner’s Motion to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (ECF No. 89) be denied and dismissed with prejudice.

Judge Bryant also recommends no Certificate of Appealability issue in this matter because

Petitioner has procedurally defaulted on all claims and even if he had not procedurally defaulted,

his claims are without merit.

       Plaintiff has not filed objections to the Report and Recommendation, and the time to do so

has passed. See 28 U.S.C. § 636(b)(1). Being well and sufficiently advised and finding no clear

error on the face of the record, the Court adopts the Report and Recommendation (ECF No. 98) in

toto. Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody

(ECF No. 89) is hereby DENIED.

       IT IS SO ORDERED, this 8th day of March, 2021.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
